Citation Nr: 1451827	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left lower extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1956 to June 1960 and from July 1960 to May 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

This matter was previously remanded in September 2013 and April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although this matter was previously remanded for development in April 2014, the Board finds that another remand is necessary to ensure substantial compliance with the Board's previous remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board obtained a medical opinion from a VA examiner in May 2014 (negative opinion regarding atrophy of footpads).  However, as that examiner's opinion is inadequate, the Board finds that an addendum opinion should be sought, one which provides adequate supporting rationale as to whether the atrophy of the footpads is due to an injury to event in service, to include the June 1964 fall, and addresses the relevant evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the case file to the VA examiner who rendered the previous medical opinions of record.  If he is not available, obtain a medical opinion from an appropriate medical professional.  The examiner should review the Board Remand directive from its April 2014 Remand.  The examiner should review the entire case file, to include the medical opinions of record.  

With regard to the atrophy of the footpads, the examiner should offer an opinion as to whether it is at least as likely as not (at least 50 percent probability) that the disability is due to an injury or event in service, to include the documented June 1964 fall from a ladder.  The examiner should address Dr. M's December 2012 report.

All opinions should be supported by a clear rationale and a discussion of the relevant facts and medical principles would be of assistance to the Board.  

2. If upon completion of the above action, any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



